DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the After Final Consideration Request of 01/03/2022.  Claims 1, 12, 22 and 23 have been amended and no claims added.  Claims 1-23 are currently pending in the instant Application. 
Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/03/2022, with respect to the outstanding rejection of claims 12 and 22 under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejection of claims 12 and 22 has been withdrawn. 
Applicant’s arguments, see the Remarks, filed 01/03/2022, with respect to the outstanding rejection of claims 1-22 under 35 USC 103 have been fully considered and are persuasive.  The outstanding rejection of claims 1- 22 has been withdrawn.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the group of claims 1-22 and claim 23, as set forth in the Office action mailed on 07/23/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/23/2021 is fully withdrawn.  Claim 23 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control apparatus” and “regulating apparatus” in claim 23 wherein “apparatus” is a generic placeholder performing the functions of control and regulating.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-23 are allowed.
The prior art does not disclose or teach a device for occlusion or tamponade having the combined features of claim 1 including a balloon characterized by a regulator having a reservoir and a feed line, the regulator comprising a one-way valve preventing backflow to the reservoir and a nonflow-directing throttle element arranged in parallel to the valve allowing compensation between the balloon and reservoir.  As previously detailed the prior art of Göbel discloses a balloon characterized by a regulator having a reservoir and a feed line, while that of Kowalewski teaches a one-way valve and throttle element, however the throttle element of Kowalewski is not arranged in parallel to the valve to allow compensation between the balloon and reservoir, but rather is not in communication with the reservoir thereof, being effectively disposed on a separate path from that of the valve and reservoir.  It would not have been obvious to further modify Göbel and Kowalewski to comprise a further throttle element in communication ebtween the balloon and reservoir or to place the throttle element of Kowalewski in communication with the reservoir as a teaching to do so is absent in the art.  Further 
Claim 22 is drawn to a device for occlusion or tamponade having the features as detailed above regarding claim 1 and a weight or spring element thus is similarly allowable.  Claim 23 is drawn to a device for occlusion or tamponade having the features as detailed above regarding claim 1 and a control apparatus or regulating apparatus thus is similarly allowable.  Claims 2-21 depend from claim 1 thus are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785